In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Gammer, J.), dated June 4, 2001, as granted the defendants’ motion to vacate their default in answering the complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in granting the defendants’ motion to vacate their default in answering the complaint (see, CPLR 5015 [a] [1]; Mita v Bianchi, 286 AD2d 376). Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.